786 F.2d 1164
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DOROTHY IVY DREYER, Plaintiff-Appellant,vs.WILLIAM EICHENBERGER, Defendant-Appellee.
85-3141
United States Court of Appeals, Sixth Circuit.
2/11/86
N.D.Ohio
AFFIRMED
ORDER

1
BEFORE:  KEITH and GUY, Circuit Judge; and TAYLOR, District Judge.*


2
This cause having come on to be heard upon the record, the briefs and the oral agrument of the parties, and upon due consideration thereof,


3
IT IS ORDERED that the judgment of the District Court be, and it hereby is, AFFIRMED upon the opinion of the District Court.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation